Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14652 Filed 04/27/21 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,
                   Petitioner-Plaintiff,
                                           Case No. 20-10829
  and
                                           Judith E. Levy
  Qaid Alhalmi, et al.,                    United States District Judge

                 Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

  v.

  Rebecca Adducci, et al.,

             Respondent-Defendants.

  ________________________________/

                    EIGHTEENTH ORDER ON BAIL
                        [521, 528, 547, 570, 573]

        Between February 8, 2021 and March 10, 2021, Plaintiffs

 submitted bail applications for habeas litigation group members Andres

 Zapete-Mijengos, Melchor Mata-Salazar, Imer Gashi, Badr Al-Yasiri,

 and Safet Avdulahaj. (ECF Nos. 521, 528, 547, 570, 573.) Between

 February 11, 2021 and March 15, 2021, Defendants filed responses. (ECF

 Nos. 529, 535, 558, 575, 576.) Between February 16, 2021 and March 17,

 2021, Plaintiffs filed replies. (ECF Nos. 536, 540, 563, 580, 582.)
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14653 Filed 04/27/21 Page 2 of 17




       After reviewing the application and briefing, the Court denies bail

 for group members Zapete-Mijengos, Mata-Salazar, Gashi, Al-Yasiri, and

 Avdulahaj.

       I.     Eligibility for Bail

       The Sixth Circuit has recognized the district court’s “inherent

 authority” to grant a habeas petitioner release on bail pending

 adjudication of the petition’s merits. Nash v. Eberlin, 437 F.3d 519, 526

 n.10 (6th Cir. 2006). “The district court may release petitioners on bail if

 there is a ‘substantial claim of law’ and the existence of ‘some

 circumstance making [the motion for bail] exceptional and deserving of

 special treatment in the interests of justice.’” Id. (citing Lee v. Jabe, 989

 F.2d 869, 871 (6th Cir. 1993)).

       On November 30, 2020, the Court found that “[t]he habeas

 litigation group members continue to raise substantial claims of law”

 because group members “continue to show a likelihood of success on the

 merits of their due process claim challenging their continued detention

 at [Calhoun County Correctional Facility (“CCCF”)] during the COVID-

 19 pandemic.” (ECF No. 430, PageID.11345, 11348.) Additionally, the




                                       2
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14654 Filed 04/27/21 Page 3 of 17




 Court found that “COVID-19 presents special circumstances making the

 bail applications exceptional.” (Id. at PageID.5295.)

       CCCF experienced a COVID-19 outbreak in October and November

 of 2020, as well as an additional outbreak starting in March 2021. (See

 ECF Nos. 365, 388, 556.) As of April 20, 2021, at least 103 detainees and

 inmates, as well as 28 employees, have tested positive for COVID-19. (See

 ECF No. 570, PageID.13940–13941 (reporting 99 detainees and inmates,

 as well as 26 employees, who tested positive as of March 8, 2021); E-mail

 from Jennifer L. Newby, Assistant U.S. Att’y, to Cassandra J. Thomson,

 Law Clerk to Judge Judith E. Levy (Mar. 30, 2021 9:34 EST) (on file with

 the Court) (indicating 1 new positive inmate as of March 30, 2021); E-

 mail from Jennifer L. Newby, Assistant U.S. Att’y, to Cassandra J.

 Thomson, Law Clerk to Judge Judith E. Levy (Mar. 30, 2021 13:33 EST)

 (on file with the Court) (1 new positive staff member as of March 30,

 2021); E-mail from Jennifer L. Newby, Assistant U.S. Att’y, to Cassandra

 J. Thomson, Law Clerk to Judge Judith E. Levy (Apr. 5, 2021 11:11 EST)

 (on file with the Court) (1 new positive inmate as of April 5, 2021); E-mail

 from Jennifer L. Newby, Assistant U.S. Att’y, to Cassandra J. Thomson,

 Law Clerk to Judge Judith E. Levy (Apr. 15, 2021 10:18 EST) (on file with


                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14655 Filed 04/27/21 Page 4 of 17




 the Court) (1 new positive inmate as of April 15, 2021); E-mail from

 Jennifer L. Newby, Assistant U.S. Att’y, to Cassandra J. Thomson, Law

 Clerk to Judge Judith E. Levy (Apr. 20, 2021 10:22 EST) (on file with the

 Court) (1 new positive inmate and 1 new positive employee as of April 20,

 2021).)

       Additionally, following several status conferences regarding

 whether Defendants were willing to implement a vaccination plan at

 CCCF (see ECF Nos. 520, 549-551, 556, 571), Defendants reported to the

 Court regarding the successful completion of vaccination clinics on March

 9 and 12, 2021, as well as a plan for facility-wide vaccine administration

 on an ongoing basis. (See ECF Nos. 562, 577-578.) This facility-wide plan,

 made in conjunction with the Calhoun County Health Department

 (“CCHD”), incorporated the provision of educational materials and

 presentations to detainees, CCCF staff follow-up meetings with all

 members of the habeas litigation group who did not originally sign up to

 receive the vaccine, as well as changes to the medical intake process to

 facilitate vaccination of new detainees at intake. (ECF No. 577,

 PageID.14529–14533.) As of March 15, 2021, 69 detainees of the total 109

 detainees in CCCF at that time had been vaccinated; additionally, 22 out


                                       4
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14656 Filed 04/27/21 Page 5 of 17




 of the 24 identified and previously-unvaccinated high-risk detainees were

 fully vaccinated or in the process of receiving their second dose of the

 COVID-19 vaccine. (Id. at PageID.14531.)

       The Court appreciates Defendants’ work establishing vaccination

 clinics thus far and their efforts to implement an ongoing vaccination

 system for CCCF. Nevertheless, while the enactment of an initial

 vaccination plan is significant, this fact alone does not end the Court’s

 inquiry into whether the conditions at CCCF violate habeas litigation

 group members’ Fifth Amendment rights.

       Amidst a rapidly changing pandemic landscape, in addition to

 concomitant changes in our collective understanding of COVID-19

 science, there remain numerous questions regarding the effect of COVID-

 19 vaccination for individuals in congregate settings. There are

 unknowns concerning the effectiveness of the COVID-19 vaccine when

 faced with new variants of COVID-19 as well as current COVID-19

 vaccines’ interaction with existing preventive protocols and treatments.

 See COVID-19 Vaccines vs Variants—Determining How Much Immunity

 Is Enough, Journal of the American Medical Association (Mar. 17, 2021)

 https://jamanetwork.com/journals/jama/fullarticle/2777785


                                       5
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14657 Filed 04/27/21 Page 6 of 17




 [https://perma.cc/H3EF-KSCS]. Individuals in congregate settings have

 faced a greater risk of COVID-19 infection throughout the pandemic (see

 ECF No. 346, PageID.8622–8630), and these same concerns exist in

 congregate settings post-vaccination: The Centers for Disease Control

 and Prevention (“CDC”) advise that fully vaccinated residents of

 detention facilities should nevertheless continue to quarantine and be

 tested for COVID-19 following possible exposure “because residential

 congregate settings may face high turnover of residents, a higher risk of

 transmission, and challenges in maintaining recommended physical

 distancing.”   Interim   Public    Health   Recommendations       for   Fully

 Vaccinated People, Centers for Disease Control (Apr. 2, 2021)

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-

 vaccinated-guidance.html      [https://perma.cc/5VUC-L9A5].      The    CDC

 further recommends that “while experts learn more about the protection

 that COVID-19 vaccines provide under real-life conditions,” correctional

 and detention facilities should continue to use all preventive strategies

 available to stop transmission (e.g., provision of masks, social distancing

 where possible, use of frequent handwashing and hand sanitizer).

 COVID-19 Vaccine FAQs in Correctional and Detention Centers, Centers


                                       6
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14658 Filed 04/27/21 Page 7 of 17




 for         Disease          Control          (Feb.        16,          2021)

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/vaccine-faqs.html [https://perma.cc/3XBQ-BE89].

       Alongside these global questions are those specific to CCCF itself.

 The expert reports submitted by both parties do not address the current

 conditions at CCCF, having been premised on the assumption—as

 understood at that time—that COVID-19 vaccines would not be available

 for staff or detainees at CCCF for several months and possibly as late as

 this summer or fall. (ECF No. 483-1, PageID.12519; ECF No. 499,

 PageID.12983;     ECF     No.   499-1,     PageID.13002;   ECF    No.    517,

 PageID.13338; ECF No. 517-1, PageID.13391–13396.) Questions remain

 regarding, for example, whether Defendants’ stated vaccination plan

 would successfully account for ongoing vaccination for the fluid

 population of habeas litigation group members who are often transferred

 between ICE facilities nationwide. See E-mail from Miriam Aukerman,

 Attorney at American Civil Liberties Union of Michigan, to Cassandra J.

 Thomson, Law Clerk to Judge Judith E. Levy (Mar. 22, 2021 18:31 EST)

 (on file with the Court) (indicating 18 class members had been recently

 transferred out of CCCF). Additionally, Defendants’ vaccination plan


                                        7
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14659 Filed 04/27/21 Page 8 of 17




 currently estimates that incoming detainees who are not vaccinated will

 receive a vaccine within ten days of their arrival at CCCF, and further

 indicates that Corizon is undergoing the certification process that would

 allow providers to administer the vaccine directly at intake. (ECF No.

 577, PageID.14532–14533.) While awaiting Corizon’s certification,

 incoming detainees may face a dangerous interim of time between arrival

 and vaccination that provides an opportunity for individual infection and

 greater facility spread.

       Yet, despite these areas of uncertainty, it is also evident that the

 state of Michigan itself continues to experience a serious surge in

 infections: Michigan “has led the nation in new infections and

 hospitalizations for two weeks. Infections have now risen for eight

 consecutive weeks.” Michigan adds 5,259 cases, 85 deaths from COVID-

 19,       The        Detroit        News         (Apr.       20,       2021)

 https://www.detroitnews.com/story/news/local/michigan/2021/04/2

 0/michigan-adds-5-259-cases-85-deaths-covid-19/7292734002/

 [https://perma.cc/78QP-SB3C]. In particular, the state of Michigan has

 the second highest known presence of the highly infectious B.1.1.7

 variant of the states. Michigan was warned about British COVID-19


                                       8
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14660 Filed 04/27/21 Page 9 of 17




 variant, but many ignored it, Detroit Free Press (Apr. 18, 2021)

 https://www.freep.com/story/news/local/michigan/2021/04/18/mich

 igan-british-covid-19-variant-coronavirus/7220315002/

 [https://perma.cc/FE69-3CVF].      Calhoun     County    is   no   exception,

 currently considered at a “very high” risk level of infections. Calhoun

 County, MI, COVID Act Now, https://covidactnow.org/us/michigan-

 mi/county/calhoun_county/?s=1769690                [https://perma.cc/Y9WZ-

 HLYW].

       Further understanding of CCCF’s plan for ongoing vaccination

 administration and continuation of COVID-19 prevention protocols will

 inform the Court regarding what, if any, additional relief may be needed

 for the class and the habeas litigation group. Considering the known

 conditions at CCCF, in tandem with the renewed surge in COVID-19

 cases throughout Michigan, the Court finds that habeas litigation group

 members remain in conditions that may violate these members’ Fifth

 Amendment rights.

       Accordingly, the Court continues to find that habeas litigation

 group members raise substantial claims of law and that COVID-19




                                       9
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14661 Filed 04/27/21 Page 10 of 17




  presents special circumstances making the bail applications exceptional.

  The Court will continue to evaluate individual bail applications.

        II.   Individual Bail Applications

        This bail order marks the first instance in which the Court is

  presented with bail applicants who had access to the COVID-19 vaccine

  during their detainment at CCCF. It is necessary to evaluate whether

  these bail applicants remain members of the habeas litigation group in

  light of the applicants having been offered, or having received, the

  COVID-19 vaccine.

        First, the Court will consider the impact of receipt of the COVID-19

  vaccine. Zapete-Mijengos, Mata-Salazar, Al-Yasiri, and Avdulahaj all

  received the Janssen/Johnson & Johnson (“J&J”) COVID-19 vaccine on

  either March 9 or March 12, 2021. (ECF No. 586, PageID.14636; ECF No.

  587, PageID.14642.) Because Zapete-Mijengos, Mata-Salazar, Al-Yasiri,

  and Avdulahaj have received the COVID-19 vaccine, the bail applications

  of all four individuals will be considered collectively.

        Membership in the habeas litigation group has continually been

  premised upon an individualized assessment of an individual’s medical

  circumstances and whether such circumstances place them at heightened


                                       10
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14662 Filed 04/27/21 Page 11 of 17




  risk of a dire outcome in the event of COVID-19 infection. The Court

  certified a habeas litigation group on July 31, 2020, and later amended

  this definition on August 19, 2020, of “all noncitizens who are detained

  in ICE custody in the [CCCF] or who have been released pursuant to a

  preliminary injunction or bail order issued by the undersigned, and who

  have one or more medical risk factors placing them at heightened risk of

  severe illness or death if exposed to COVID-19.” (ECF No. 191,

  PageID.5578.) In so doing, the Court’s order clarified that it would not

  limit the risk factors to be used to determine an individual’s eligibility in

  the habeas litigation group, instead recognizing that “whether an

  individual is at heightened risk of a dire outcome requires individualized

  analysis.” (ECF No. 162, PageID.5135.) Furthermore, as the Court

  explained when concluding that the habeas litigation group met Federal

  Rule of Civil Procedure 23(a)’s commonality requirement, “the key

  question for the Court’s adjudications has been not the precise level of

  risk, which exists along a spectrum, but instead whether a given Plaintiff

  had heightened risk, which is a binary determination.” (ECF No. 162,

  PageID.5138.)




                                       11
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14663 Filed 04/27/21 Page 12 of 17




        Here, Zapete-Mijengos, Mata-Salazar, Al-Yasiri, and Avdulahaj

  each have medical risk factors (specifically, medical diagnoses) that

  Defendants have conceded as placing them at risk of a dire outcome from

  COVID-19 without the protections of a COVID-19 vaccine. However, the

  CDC advises that the J&J vaccine is 66.3% effective1 at preventing

  COVID-19 in individuals who have not previously contracted COVID-19

  and has demonstrated “high” efficacy at preventing hospitalization and

  death in individuals who did contract COVID-19. Johnson & Johnson’s

  Janssen COVID-19 Vaccine Overview and Safety, Centers for Disease

  Control    (Apr.    13,   2021)    https://www.cdc.gov/coronavirus/2019-

  ncov/vaccines/different-vaccines/janssen.html [https://perma.cc/H99F-

  RMMF]. This degree of protection increased even further after four weeks

  had elapsed since receipt of the J&J vaccine: In the clinical trials relied

  upon by the CDC, “[n]o one who got COVID-19 at least 4 weeks after

  receiving the J&J/Janssen vaccine had to be hospitalized.” Id. There is

  no doubt receipt of the J&J vaccine altered the risk profile calculus of


        1  Efficacy was found to be even higher in the United States: J&J vaccine
  efficacy was 74.4% during clinical trials. The Advisory Committee on Immunization
  Practices’ Interim Recommendation for Use of Janssen COVID-19 Vaccine — United
  States, February 2021, Centers for Disease Control (Mar. 5, 2021)
  https://www.cdc.gov/mmwr/volumes/70/wr/mm7009e4.htm?s_cid=mm7009e4_w
  [https://perma.cc/4STF-P69Y].
                                         12
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14664 Filed 04/27/21 Page 13 of 17




  these four bail applicants, and there is strong evidence to suggest that

  these four individuals would not face the same risk of hospitalization or

  death if exposed to COVID-19 as before being fully inoculated.

        The extent to which fully vaccinated individuals with certain high-

  risk medical circumstances face a worse clinical outcome from COVID-19

  than vaccinated individuals without high-risk medical conditions is

  unknown to the Court. However, the Court need not identify the precise

  level of risk an individual bail applicant faces, but rather, considers the

  binary question of whether such an applicant is at heightened risk of a

  dire outcome. Based on the research available at this time, the Court

  finds that all individuals who have received the J&J vaccine2 and have


        2 The efficacy rates of the other COVID-19 vaccines available in the United
  States— Pfizer-BioNTech (“Pfizer”) and Moderna—leads to a similar conclusion for
  individuals who receive those vaccines. The CDC reports that the Pfizer vaccine
  “was 95% effective at preventing laboratory-confirmed COVID-19 illness in people
  without evidence of previous infection” and that people who received the vaccine
  “were less likely to have more serious outcomes” than those who received a placebo.
  Pfizer-BioNTech COVID-19 Vaccine Overview and Safety, Centers for Disease
  Control (Apr. 16, 2021) https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/different-vaccines/Pfizer-BioNTech.html [https://perma.cc/Q5KD-
  YJH7]. Likewise, Moderna is reported to be “94.1% effective at preventing
  laboratory-confirmed COVID-19 illness in people who received two doses who had
  no evidence of being previously infected” and resulted in fewer hospitalizations
  among people who received the Moderna vaccine than those who received a placebo.
  Moderna COVID-19 Vaccine Overview and Safety, Centers for Disease Control (Apr.
  5, 2021) https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-
  vaccines/Moderna.html [https://perma.cc/BX8V-X8JB]. Accordingly, all individuals
  who have received at least one dose of the Pfizer or Moderna vaccine and have no
  prior evidence of COVID-19 infection two weeks after receiving that dose vaccine
                                          13
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14665 Filed 04/27/21 Page 14 of 17




  no prior evidence of COVID-19 infection two weeks after receiving the

  vaccine are no longer at sufficient risk of hospitalization or death to meet

  the heightened risk threshold.

          As a result of their receipt of the COVID-19 vaccine, Zapete-

  Mijengos, Mata-Salazar, Al-Yasiri, and Avdulahaj are no longer at

  heightened risk of a dire outcome from COVID-19. Accordingly, while

  Zapete-Mijengos, Mata-Salazar, Al-Yasiri, and Avdulahaj continue to be

  members of the class, they are no longer members of the habeas litigation

  group. The bail process as instituted solely considers members of the

  habeas litigation group—not class members generally—for bail. (ECF

  No. 168, PageID.5293–5294.) Because Zapete-Mijengos, Mata-Salazar,

  Al-Yasiri, and Avdulahaj are no longer members of the habeas litigation

  group, they are no longer eligible for bail on the basis of their heightened

  risk.

          Second, the Court will consider the impact of an applicant having

  been offered, but declining to take, the COVID-19 vaccine. Imer Gashi

  was offered the vaccine, and subsequently declined it, on March 12, 2021.




  are no longer at sufficient risk of hospitalization or death to meet the heightened
  risk threshold.
                                           14
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14666 Filed 04/27/21 Page 15 of 17




  (ECF No. 586, PageID.14636.) It is unclear from the record presented

  why Gashi declined the vaccine.

        Now as before when certifying the habeas litigation group, “[t]he

  Court’s reasoning with respect to COVID-19 risk factors has developed

  as the case has moved forward.” (ECF No. 162, PageID.5138.) The Court

  adjudicates group membership based on a holistic, individualized

  determination of whether an individual “ha[s] one or more medical risk

  factors placing them at heightened risk of severe illness or death if

  exposed to COVID-19.” (ECF No. 191, PageID.5578; see ECF No. 414,

  PageID.11029.) The CDC broadly3 recommends that individuals with

  medical conditions that make them more likely to be severely ill from

  COVID-19 work with their medical providers to be vaccinated as soon as

  possible. People with Certain Medical Conditions, Centers for Disease

  Control    (Mar.    29,    2021)    https://www.cdc.gov/coronavirus/2019-




        3  While the CDC indicates that “COVID-19 vaccines may be administered to
  most people with underlying medical conditions once vaccine is available to them[,]”
  individuals with certain medical conditions may have additional considerations to
  evaluate in order to make an informed decision about receiving a COVID-19
  vaccine. Vaccine Considerations for People with Underlying Medical Conditions,
  Centers for Disease Control (Mar. 12, 2021)
  https://www.cdc.gov/coronavirus/2019-
  ncov/vaccines/recommendations/underlying-conditions.html
  [https://perma.cc/DA4A-8UFY].
                                          15
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14667 Filed 04/27/21 Page 16 of 17




  ncov/need-extra-precautions/people-with-medical-conditions.html

  [https://perma.cc/DA4A-8UFY]. And, as stated previously, individuals

  who have received the COVID-19 vaccine and are not infected by COVID-

  19 within the two weeks after receiving the vaccine are no longer at

  heightened risk of a dire outcome. Accordingly, a person’s individual

  access to the vaccine as a preventive measure is a factor to be considered

  in the holistic, individualized analysis of whether that person is at

  heightened risk of a dire consequence from COVID-19.

        In the absence of any evidence that he has a medical restriction that

  prevents him from being vaccinated against COVID-19, Gashi can now

  reasonably alleviate his risks from COVID-19 by taking the vaccine that

  has been offered to him. His access to the COVID-19 vaccine mitigates

  the heightened risk that he would otherwise face as a result of his

  medical risk factors. Accordingly, Gashi is no longer a member of the

  habeas litigation group following his denial of the opportunity to take the

  COVID-19 vaccine. Because Gashi is no longer a member of the habeas

  litigation group, he is no longer eligible for bail on this basis. The Court

  denies Gashi’s application for bail.

        III. Conclusion


                                         16
Case 5:20-cv-10829-JEL-APP ECF No. 591, PageID.14668 Filed 04/27/21 Page 17 of 17




        For the reasons stated above, the Court denies bail for class

  members     Zapete-Mijengos,     Mata-Salazar,    Gashi,    Al-Yasiri,   and

  Avdulahaj. Should new research reveal that the vaccines are not effective

  against variants of COVID-19, or that the length of immunity is limited

  and habeas litigation group members remain in custody beyond their

  period of efficacy, these motions may be renewed.

        IT IS SO ORDERED.

  Dated: April 27, 2021              s/Judith E. Levy
  Ann Arbor, Michigan                JUDITH E. LEVY
                                     United States District Judge



                       CERTIFICATE OF SERVICE
        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on April 27, 2021.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       17
